UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN GAREY,
                               Plaintiff,
                                                                      ORDER
                      – against –
                                                                  19 Civ. 580 (ER)
WOLFF SHOE COMPANY,
                               Defendant.


Ramos, D.J.:

         Pe parties are hereby ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions, including dismissal for failure to prosecute. See

Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                  Edgardo Ramos, U.S.D.J.
